DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE filed 3/4/2021 in which claim 10 was amended and claim 11 was cancelled.
Claims 1-10 and 12-18 remain pending with claims 1-9, 14, and 15 remaining withdrawn and claims 10, 12, 13, and 16-18 presented for examination.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9, 14, and 15 directed to an invention and species non-elected without traverse.  Accordingly, claims 1-9, 14, and 15 have been cancelled.
Examiner notes that claim 10 recites spacers, which the species of claims 14 and 15 (either IV or VI) do not have in their structure.
Allowable Subject Matter
Claims 10, 12, 13, and 16-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach in combination a semiconductor device comprising outer sidewalls of the protrusions are aligned with outer sidewalls of the first spacer and the second spacer, and including all limitations.
The closest prior art, Chen et al (US 2020/0144484) discloses a semiconductor device (Fig. 2; [0026]; 200), comprising: a first magnetic tunneling junction (MTJ) (comprises 116, 118, and 124) on a substrate (Fig. 2; [0017]-
The second prior art of reference, Satoh et al (US 2013/0032775), discloses a liner (212) adjacent to the first MTJ, wherein the liner (212) contacts a sidewall of the first metal interconnection (300) directly (Figs. 10 and 11; [0030]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813